     Case 1:18-cv-02318-LGS-BCM Document 236 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOINT STOCK COMPANY "CHANNEL ONE                                               7/31/20
RUSSIA WORLDWIDE,"
                                                      18-CV-2318 (LGS) (BCM)
              Plaintiff,
       -against-                                      ORDER
RUSSIAN TV COMPANY INC., et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed (1) defendants' letter-motion dated July 22, 2020
(Dkt. No. 228), seeking an order compelling the deposition of Olga Panfilova "on the earliest
practicable date"; (2) non-party Kartina Digital GmbH's letter in opposition, dated July 27, 2020
(Dkt. No. 231), which also requests that the Court amend its December 20, 2019 Order (Dkt. No.
211) to allow Kartina Digital GmbH "to designate a substitute 30(b)(6) witness"; (3) relevant
medical records, filed under seal (ex parte) (Dkt. No. 231-1); and (4) defendants' reply letter,
dated July 29, 2020 (Dkt. No. 233).

        It hereby ORDERED that Judge Moses will hold a telephonic discovery conference on
August 6, 2020, at 10:00 a.m. At that time, the parties shall call 888-557-8511 and enter the
access code 7746387. Due to the confidential nature of the underlying medical information, the
Court will separately email a security code to counsel prior to the conference. It is the Court's
intention to resolve this dispute at the August 6 conference, based on the letters submitted,
together with any argument presented at the conference, unless a party shows good cause why
more formal briefing is required.

Dated: New York, New York
       July 31, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
